Citation Nr: 1623761	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-27 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to September 1989.  He
also served in the Colorado Army National Guard and had a period of active duty
for training (ACDUTRA) from March 1965 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2012 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Reno, Nevada.

The Veteran testified at a videoconference hearing before the undersigned Veterans
Law Judge in December 2012.  A transcript of that hearing has been associated with
the electronic claims file.

In January 2015, the Board remanded this matter for further development.  The case has since been returned for appellate review.   

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has not been shown to have current residuals of a traumatic brain injury that manifested in service or that are otherwise related to his military service.


CONCLUSION OF LAW

Residuals of a traumatic brain injury were not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice in August 2010, prior to the initial decision in March 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in relation to this claim. In the August 2010 letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.

The Veteran was also afforded a VA examination in May 2015 in connection with this claim.  As discussed below, the Board finds that the VA examination and medical opinion are adequate, as they are predicated on a review of the Veteran's medical history and claims file as well as on an examination.  The examiner also provided a rationale for the conclusion reached.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

In addition, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2012.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

The Board also finds that there has been compliance with the January 2015 remand directives.  The Appeals Management Center (AMC) sent a letter to the Veteran in March 2015 requesting that he submit any treatment records or complete and return the enclosed VA Form 21-4142.  He did not respond, but the AMC did secure outstanding VA treatment records.  Moreover, as discussed above, the Veteran was afforded a VA examination in May 2015, and a medical opinion was provided.  The AMC then readjudicated the claim in a June 2015 supplemental statement of the case (SSOC).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.   Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

The Veteran has claimed that he sustained a traumatic brain injury during service when mortar attacks rendered him unconscious and as a paratrooper when he hit the ground. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulation as set forth above, the Board concludes that the Veteran is not entitled to service connection of residuals of a traumatic brain injury.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a traumatic brain injury.  In fact, in his June 1989 report of medical history upon separation from service, the Veteran specifically denied having a medical history of a head injury, but he did report severe and frequent headaches. 

The relevant post-service medical records include a September 2010 VA neuropsychological consultation report noting that the Veteran's test performance yielded evidence of impaired cerebral functioning, including memory problems and impairment in fine motor coordination.  During that evaluation, he reported both in- service and post-service head injuries.  The Veteran indicated that he had been involved in a motor vehicle accident in November 2007 and suffered whiplash and headaches since that time.  Thus, the Veteran himself reported the onset of headaches following the accident in 2007, thereby indicating that any headaches he had in service had resolved prior to that time.  The Veteran also reported another accident in June 2009 during which he was the restrained driver of a vehicle that slid and crashed.  The airbags deployed, and he hit his head against the door post.  He noted that he was dazed and confused for a few minutes.

Pursuant to the Board's January 2015 remand, the Veteran was afforded an examination in May 2015.  The examiner noted a diagnosis of tension headaches and a mild traumatic brain injury diagnosed in 2007.  The examiner determined that the Veteran's traumatic brain injury and residuals thereof were less likely as not related to service.  In providing his opinion, the examiner noted that the Veteran struck his head on a tombstone in June 1966, but did not lose consciousness or receive treatment.   The examiner also observed that, as the Veteran was walking down the street in Vietnam in 1967, a mortar landed 25 feet from him.  He lost consciousness for a brief time, but did not receive treatment.  Additionally, in 1967, he was 200 feet away from an ammunition dump which exploded, and he was knocked out from the blast.  The examiner found that, while the Veteran claimed head injuries during service, the current severity of the residuals demonstrated that they were more likely associated with significant head trauma sustained in 2007 and 2009.  The examiner also considered the Veteran's contention of having had headaches since 1967.  Despite the Veteran's report of head injuries during service, the examiner noted that there were no complaints or treatment for similarly severe symptoms during service at the time of his head injuries.  The examiner explained  that the symptoms and residuals related to a traumatic brain injury are more severe and prominent more proximal to the time of the head injury, and the medical records show that the current headaches developed subsequent to his head injuries in 2007 and 2009.  

There is no medical opinion otherwise relating any current residuals of a traumatic brain injury to the Veteran's military service.  Rather, the only medical opinion of record relates the current disability to a post-service injury.  

The Board has considered the Veteran's statements that his current residuals of a traumatic brain injury are related to his military service.   However, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the May 2015 VA examiner to be of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. 


ORDER

Service connection for residuals of traumatic brain injury is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


